EXHIBIT 10.1

ASSET PURCHASE AGREEMENT

DATED AS OF MARCH 1, 2006

BY AND BETWEEN

PROPEX FABRICS INC.

AND

ALADDIN MANUFACTURING CORPORATION



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE 1

   DEFINITIONS    1      Section 1.1.    Defined Terms    1      Section 1.2.   
Construction    7

ARTICLE 2

   PURCHASE AND SALE OF ASSETS    8      Section 2.1.    Acquired Assets    8
     Section 2.2.    Excluded Assets    9      Section 2.3.    Assumed
Liabilities    9      Section 2.4.    Consideration    10      Section 2.5.   
Purchase Price Adjustment    10      Section 2.6.    Exchange Cooperation    11

ARTICLE 3

   THE CLOSING    12      Section 3.1.    Closing    12      Section 3.2.   
Deliveries by Seller    12      Section 3.3.    Deliveries by Buyer    13     
Section 3.4.    Tax Allocation    13

ARTICLE 4

   REPRESENTATIONS AND WARRANTIES OF SELLER    14      Section 4.1.   
Organization; Good Standing; Qualification    14      Section 4.2.    Authority
of Seller; Binding Effect    14      Section 4.3.    Consents and Approvals   
14      Section 4.4.    No Violations    15      Section 4.5.    Title to
Assets; Liens; Condition    15      Section 4.6.    Assumed Contracts    15     
Section 4.7.    Intellectual Property    15      Section 4.8.    Compliance with
Laws    16      Section 4.9.    Permits    16      Section 4.10.    Employee
Plans    16      Section 4.11.    Taxes    18      Section 4.12.    Real
Property    18      Section 4.13.    Environmental Matters    19      Section
4.14.    Litigation    21      Section 4.15.    Labor Matters    21     
Section 4.16.    Brokers    22

ARTICLE 5

   REPRESENTATIONS AND WARRANTIES OF BUYER    22      Section 5.1.   
Organization; Good Standing; Qualification    22      Section 5.2.    Authority
of Buyer; Binding Effect    22      Section 5.3.    Consents and Approvals    22
     Section 5.4.    No Violations    23      Section 5.5.    Availability of
Funds    23      Section 5.6.    Brokers    23

ARTICLE 6

   COVENANTS    23      Section 6.1.    Conduct of Business by Seller Pending
the Closing    23      Section 6.2.    Access to Records and Properties    24
     Section 6.3.    Governmental Approvals    24      Section 6.4.    Consents
and Approvals; Equitable Assignment    24      Section 6.5.    Public
Announcements    25

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                 Page      Section 6.6.    Notice of Breach Disclosure    25
     Section 6.7.    Employee Matters    26      Section 6.8.    Employee
Benefit Plans    27      Section 6.9.    Actions with respect to Retirement
Plans    27      Section 6.10.    Transfer Taxes    27      Section 6.11.   
Proration of Taxes and Certain Charges    27      Section 6.12.   
[Intentionally Deleted]    28      Section 6.13.    Refitting Project    28     
Section 6.14.    Removal of Name and Signage    28      Section 6.15.   
Amendment and Supplement to Schedules    28      Section 6.16.    Further
Assurances    29 ARTICLE 7    CONDITIONS TO CLOSING    29      Section 7.1.   
Conditions to Obligations of Seller and Buyer    29      Section 7.2.   
Conditions to Obligations of Seller    29      Section 7.3.    Conditions to
Obligations of Buyer    30 ARTICLE 8    TERMINATION    31      Section 8.1.   
Termination    31      Section 8.2.    Effect of Termination; Remedies    32
ARTICLE 9    SURVIVAL OF REPRESENTATIONS; INDEMNIFICATIONS    32      Section
9.1.    Survival of Representations    32      Section 9.2.    Seller’s
Agreement to Indemnify    32      Section 9.3.    Buyer’s Agreement to Indemnify
   32      Section 9.4.    Limitations on Indemnification    33      Section
9.5.    Third Party Indemnification    34 ARTICLE 10    MISCELLANEOUS    34     
Section 10.1.    Warranties Exclusive    34      Section 10.2.    Sole and
Exclusive Remedy    35      Section 10.3.    Waiver of Consequential Damages   
35      Section 10.4.    Waiver of Right to Trial by Jury    35      Section
10.5.    Notices    35      Section 10.6.    Entire Agreement; Amendment; Waiver
   37      Section 10.7.    Closing Date    37      Section 10.8.   
Severability    37      Section 10.9.    Headings    37      Section 10.10.   
Payment of Fees and Expenses    37      Section 10.11.    Assignments    37     
Section 10.12.    Binding Effect; No Third Party Beneficiary    38      Section
10.13.    Governing Law    38      Section 10.14.    Construction    38     
Section 10.15.    Counterparts    38      Section 10.16.    Time is of the
Essence    38      Section 10.17.    Jurisdiction and Consent to Service    38

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                

Page

EXHIBITS

           Exhibit A    Form of Bill of Sale         Exhibit B    Form of
Assignment and Assumption Agreement         Exhibit C    Form of Special
Warranty Deed         Exhibit D    Form of Transition Services Agreement        
Exhibit E    Form of IP Assignment Agreement         Exhibit F    Form of
Acknowledgement   

SCHEDULES

           Schedule 1.1    Permitted Liens         Schedule 2.1(a)    Real
Property         Schedule 2.1(b)    Machinery and Equipment         Schedule
2.1(e)    Assumed Contracts         Schedule 2.1(g)    Intellectual Property   
     Schedule 2.1(i)    Vehicles         Schedule 2.2(a)    Excluded Machinery
and Equipment         Schedule 2.2(b)    Excluded Inventory         Schedule
2.2(e)    Excluded Books and Records         Schedule 2.2(f)    Excluded
Software         Schedule 2.5(a)    Inventory Valuation Methodology        
Schedule 3.4    Tax Allocation         Schedule 4.3    Required Consents and
Approvals         Schedule 4.5    Existing Liens         Schedule 4.9    Permits
        Schedule 4.10    Employee Plans         Schedule 4.11    Taxes        
Schedule 4.13    Environmental Matters         Schedule 4.14    Litigation   
     Schedule 4.15(a)    Facility Employees         Schedule 4.15(b)   
Employment Losses         Schedule 6.1(e)    Required Inventory Levels        
Schedule 6.7    Retained Employees         Schedule 6.13    Refit Machinery and
Equipment   

 

-iii-



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (this “Agreement”) is made and entered into as of
the 1st day of March, 2006, by and between Propex Fabrics Inc., a Delaware
corporation (“Seller”), and Aladdin Manufacturing Corporation, a Delaware
corporation (“Buyer”).

RECITALS

WHEREAS, Seller owns and operates a facility located at 1026 Lafayette Road,
Roanoke, Alabama, dedicated to the manufacture of polypropylene synthetic
fabrics (the “Facility”); and

WHEREAS, Buyer desires to acquire the Acquired Assets (as defined below) and to
assume the Assumed Liabilities (as defined below), and Seller desires to sell
the Acquired Assets to Buyer and to have Buyer assume such Assumed Liabilities,
all in the manner and subject to the terms and conditions set forth in this
Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.1. Defined Terms. As used herein, the following terms have the
meanings set forth below:

“Acquired Assets” has the meaning set forth in Section 2.1.

“Affiliate” means, with respect to any Person, any other person who directly or
indirectly controls, is controlled by or is under common control with that
Person.

“Agreement” has the meaning set forth in the Preamble.

“APS” means APS Staffing and Technical Services, Inc.

“Assignment and Assumption Agreement” has the meaning set forth in
Section 3.2(c).

“Assumed Contracts” has the meaning set forth in Section 2.1(e).

“Assumed Liabilities” has the meaning set forth in Section 2.3.

“Base Inventory Value” means $5,000,000.

“Bill of Sale” has the meaning set forth in Section 3.2(b).

“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks in Atlanta, Georgia are authorized or obligated by applicable
Law or executive order to close or are otherwise generally closed.

 

-1-



--------------------------------------------------------------------------------

“Buyer” has the meaning set forth in the Preamble.

“Buyer Indemnitees” has the meaning set forth in Section 9.2.

“Claim” has the meaning set forth in Section 9.5.

“Closing” has the meaning set forth in Section 3.1.

“Closing Date” has the meaning set forth in Section 3.1.

“Closing Date Inventory Statement” has the meaning set forth in Section 2.5(a).

“Closing Date Inventory Value” has the meaning set forth in Section 2.5(a).

“Closing Consideration” has the meaning set forth in Section 2.4.

“COBRA” has the meaning set forth in Section 6.8.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commonly Controlled Entity” has the meaning set forth in Section 414(b), (c),
(m) and (o) of the Code and Section 4001 of ERISA.

“Computer Equipment” has the meaning set forth in Section 2.1(f).

“Consideration” has the meaning set forth in Section 2.4.

“Contract” means any contract, agreement, indenture, note, bond, loan,
instrument, lease, sublease, license, sublicense, commitment or other
arrangement or agreement, whether oral or written.

“Damages” has the meaning set forth in Section 9.2.

“Delayed Consents” has the meaning set forth in Section 6.4(b).

“Employee Plan” means, collectively, each pension, retirement, profit-sharing,
401(k), savings, employee stock ownership, stock option, share purchase, stock
appreciation rights, restricted stock, phantom stock, stock bonus, retention,
severance pay, termination pay, change in control, vacation, holiday, sick pay,
supplemental unemployment, salary continuation, bonus, incentive, deferred
compensation, executive compensation, medical, vision, dental, life insurance,
accident, disability, fringe benefit, flexible spending account, cafeteria, or
other similar plan, fund, policy, benefit, program, or agreement for the benefit
of any current or former officer, employee, director, retiree, or independent
contractor or any spouse, dependent or beneficiary thereof whether or not such
Employee Plan is or is intended to be (A) arrived at through collective
bargaining or otherwise, (B) funded or unfunded, (C) covered or qualified under
the Internal Revenue Code, ERISA or other applicable law, (D) set forth in an
employment agreement or consulting agreement and (E) written or oral.

 

-2-



--------------------------------------------------------------------------------

“Environmental Laws” means any Laws relating to pollution, preservation or
protection of the environment or human health and safety, including Laws
relating to the manufacturing, processing, distribution, use, treatment,
storage, Release, disposal, handling or transportation of Hazardous Substances.

“Environmental Liabilities” means any direct, indirect, pending or threatened
indebtedness, liability, claim, loss, damage, fine, penalty, cost, expense,
deficiency or responsibility, whether known or unknown, arising under or
relating to any Environmental Law or any Release of Hazardous Substances,
whether based on negligence, strict liability or otherwise, including costs and
liabilities for investigation, removal, remediation, restoration, abatement,
monitoring, personal injury, property damage, natural resource damages, court
costs, and reasonable attorneys’ fees.

“Environmental Permits” has the meaning set forth in Section 4.13(a).

“ERISA” means the Employment Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” of any entity means any other entity which, together with the
Seller, would be treated as a single employer under Code Section 414 or ERISA
Section 4001(b).

“Excluded Assets” has the meaning set forth in Section 2.2.

“Excluded Books and Records” has the meaning set forth in Section 2.2(e).

“Excluded Inventory” has the meaning set forth in Section 2.2(b).

“Excluded Liabilities” has the meaning set forth in Section 2.3.

“Excluded Machinery and Equipment” has the meaning set forth in Section 2.2(a).

“Excluded Software” has the meaning set forth in Section 2.2(f).

“Facility” has the meaning set forth in the Recitals.

“Facility Employees” means all employees of the Facility (whether employed
directly by Seller or through Seller’s agreement with APS).

“GAAP” means generally accepted accounting principles as employed in the United
States of America, applied consistently with prior periods and with Seller’s
historical practices and methods.

“Governmental Authority” means any United States, foreign, international,
supranational, national, provincial, regional, federal, state, municipal or
local government, any instrumentality, subdivision, court, administrative or
regulatory agency or commission or other authority thereof, or any
quasi-governmental or private body exercising any regulatory, taxing, importing
or other governmental or quasi-governmental authority.

 

-3-



--------------------------------------------------------------------------------

“Governmental Requirements” has the meaning set forth in Section 4.3.

“Hazardous Substances” means (A) any dangerous or toxic substance, regulated
substance, hazardous or extremely hazardous substance, or otherwise hazardous
material or waste regulated under applicable Environmental Laws and (B) any
chemicals, pollutants, contaminants, petroleum or petroleum products, oil,
asbestos-containing materials and polychlorinated biphenyls.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Indemnified Party” has the meaning set forth in Section 9.4(a).

“Indemnifying Party” has the meaning set forth in Section 9.4(a).

“Indemnity Period” has the meaning set forth in Section 9.1.

“Independent Accountants” has the meaning set forth in Section 2.5(c).

“Intellectual Property” has the meaning set forth in Section 2.1(g).

“Inventory” has the meaning set forth in Section 2.1(c).

“IP Assignment Agreement” has the meaning set forth in Section 3.2(f).

“Knowledge of Buyer” means the knowledge, after due inquiry, of Joe W.
Yarbrough, Jeffrey S. Lorberbaum or Frank H. Boykin.

“Knowledge of Seller” means the knowledge, after due inquiry, of Edmund A.
Stanczak, Philip D. Barnes, Ken C. Rogers, Raylene Morris Carter, Ken Dirks or
Roy Rigney; provided, however, that with respect to Section 4.10, “Knowledge of
Seller” means the knowledge of the foregoing individuals, without any inquiry
whatsoever (whether written, oral or otherwise), including without limitation,
any inquiry, questions of or investigation with respect to BP Amoco Chemical
Holding Company or any of its direct or indirect parent entities or Affiliates
other than reviewing the information set forth in the representations and
warranties set forth in the Stock Purchase Agreement by and between AFFC
Acquisition Co. and BP Amoco Chemical Holding Company, dated October 4, 2004,
and the corresponding disclosure schedules thereto, copies of which have been
provided to Buyer.

“Labor Claims” means claims, investigations, charges, citations, hearings,
consent decrees, or litigation concerning: wages, compensation, bonuses,
commissions, awards, or payroll deductions; equal employment or human rights
violations regarding race, color, religion, sex, national origin, age, handicap,
veteran’s status, marital status, disability, or any other recognized class,
status, or attribute under any federal, state, local or foreign equal employment
Law prohibiting discrimination; representation petitions or unfair labor
practices; grievances or arbitrations pursuant to current or expired collective
bargaining agreements; occupational safety and health; workers’ compensation;
wrongful termination, negligent hiring, invasion of privacy or defamation;
immigration or any other claim based on the employment relationship or
termination of the employment relationship.

 

-4-



--------------------------------------------------------------------------------

“Law” means any federal, state or local statute, law (including common law),
code, ordinance, rule, administrative interpretation, regulation, requirement or
Order.

“Lien” means any lien (statutory or other), claim, charge, security interest,
mortgage, deed of trust, pledge, hypothecation, conditional sale or other title
retention agreement, right of first refusal, option to purchase, preference,
priority or other security agreement or preferential arrangement of any kind or
nature, and, with respect to real property, any easement, charge, encroachment,
covenant, restriction, right of way, defect in title or other encumbrance of any
kind.

“Litigation” means any suit, action, proceeding, arbitration, cause of action,
charge, claim, complaint, criminal prosecution, grievance, inquiry, hearing or
investigation by any Person alleging potential liability relating to or
affecting Seller, the Acquired Assets, any Employee Plan or the transactions
contemplated by this Agreement.

“Machinery and Equipment” has the meaning set forth in Section 2.1(b).

“Material Adverse Effect” means any change, event, violation, inaccuracy or
circumstance with respect to the Facility or the Acquired Assets, the effect of
which is both material and adverse to the condition or operations of the
Facility or the Acquired Assets.

“Mohawk Plan” has the meaning set forth in Section 6.8.

“Notice of Disagreement” has the meaning set forth in Section 2.5(b).

“Offsite Migration” means the migration of Hazardous Substances onto or under
the Real Property that was originally discharged, dumped, released, spilled,
leaked, buried or disposed of on or from land neighboring such parcel.

“Order” means any decree, injunction, judgment, order, ruling, writ,
quasi-judicial decision or award or administrative decision or award of any
federal, state, local, foreign or other court, arbitrator, mediator, tribunal,
administrative agency or Governmental Authority to which any Person is a party
or that is or may be binding on any Person or its securities, assets or
business.

“Permitted Exceptions” means the Liens identified on Schedule 1.1.

“Permitted Liens” means, (a) with respect to or upon the Real Property, the
Permitted Exceptions and (b) with respect to or upon any Acquired Assets other
than the Real Property, any (i) Liens imposed by Law, such as carriers’,
warehouseman’s, mechanics’, materialmen’s, landlords’, laborers’ suppliers’ and
vendors’ liens, incurred in good faith in the ordinary course of business and
securing obligations which are not yet due or which are being contested in good
faith by appropriate proceedings, (ii) Liens for Taxes not yet due and payable
or which are being contested in good faith by appropriate proceedings, and
(iii) extensions, renewals and

 

-5-



--------------------------------------------------------------------------------

replacements of Liens referred to in (i) and (ii) of this sentence; provided
that any such extension, renewal or replacement Lien shall be limited to the
property or assets covered by the Lien extended, renewed or replaced and that
the obligations secured by any such extension, renewal or replacement Lien shall
be in an amount not greater than the amount of the obligations secured by the
original Lien extended, renewed or replaced, none of which, individually or in
the aggregate, have a material adverse effect upon the value of the property
subject thereto or the use to which such property is presently put.

“Permits” means all permits, licenses, franchises, certificates of occupancy,
variances, exemptions, orders and other authorizations, consents, waivers,
registrations and approvals, issued or issuable by any Governmental Authority
that are required for the operation of the Facility as presently operated.

“Person” means any natural person, firm, partnership, joint venture, limited
liability company, association, corporation, trust, business trust,
unincorporated organization, Governmental Authority or other entity.

“Personal Property Taxes” means ad valorem taxes imposed upon the Acquired
Assets other than the Real Property.

“Pre-Closing Environmental Liabilities” means (a) Environmental Liabilities
related to the Real Property or the Acquired Assets, including Environmental
Liabilities asserted by third parties or Governmental Authorities related to
Releases of Hazardous Substances at, on, under, in, or from the Real Property or
the Acquired Assets, to the extent caused or occurring prior to the Closing Date
and (b) Environmental Liabilities to the extent arising from or related to the
operation of the Facility prior to the Closing Date.

“Post-Closing Environmental Liabilities” means all Environmental Liabilities
other than the Pre-Closing Environmental Liabilities.

“Purchase Price Adjustment” has the meaning set forth in Section 2.5(d).

“Qualifying Claim” has the meaning set forth in Section 9.4(a)(i).

“Real Property” means the real property owned by Seller and located at 1026
Lafayette Road, Roanoke, Alabama, less the parcel referred to as the “ANCI
property”, a legal description of which is attached hereto as Schedule 2.1(a).

“Real Property Taxes” means all Taxes imposed upon the Real Property.

“Refit Machinery and Equipment” has the meaning set forth in Section 6.13.

“Refitting Project” has the meaning set forth in Section 6.13.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing into the
environment of any Hazardous Substances, including the abandonment or discarding
of barrels, containers and other closed receptacles containing any Hazardous
Substances.

 

-6-



--------------------------------------------------------------------------------

“Representative” means, with respect to any Person, such Person’s officers,
directors, employees, agents and representatives and financing sources
(including any investment banker, financial advisor, accountant, legal counsel,
agent, representative or expert retained by or acting on behalf of such Person).

“Seller” has the meaning set forth in the Preamble.

“Seller Indemnitees” has the meaning set forth in Section 9.3.

“Special Warranty Deed” has the meaning set forth in Section 3.2(d).

“Successor Liability Taxes” has the meaning set forth in Section 4.11(a).

“Supplies” has the meaning set forth in Section 2.1(d).

“Taxes” means any federal, state, county, local, or foreign tax, charge, fee,
levy, impost, duty, or other assessment, including income, gross receipts,
excise, employment, sales, use, transfer, recording, license, payroll,
franchise, severance, documentary, stamp, occupation, windfall profits, highway
use, commercial rent, customs duty, capital stock, paid-up capital, profits,
withholding, Social Security, single business, unemployment, disability, real
property, personal property, registration, ad valorem, value added, alternative
or add-on minimum, estimated, or other tax or governmental fee of any kind
whatsoever, imposed or required to be withheld by any Governmental Authority,
including any estimated payments related thereto, any interest, penalties, and
additions imposed thereon or with respect thereto, and including liability for
taxes of another Person under Treas. Reg. Section 1.1502-6 or similar provision
of state, local or foreign law, or as a transferee or successor, by contract or
otherwise.

“Tax Returns” means all federal, state, local, and foreign tax returns,
declarations, statements, reports, schedules, forms and information returns and
any amended Tax Returns filed with or submitted to, or required to be filed with
or submitted to any Governmental Authority relating to Taxes.

“Termination Date” has the meaning set forth in Section 8.1(b)(i).

“Transfer Taxes” has the meaning set forth in Section 6.10.

“Transition Services Agreement” has the meaning set forth in Section 3.2(e).

“Vehicles” has the meaning set forth in Section 2.1(i).

“WARN” means the Worker Adjustment and Retraining Notification Act.

Section 1.2. Construction. Whenever the context requires, the gender of all
words used in this Agreement includes the masculine, feminine, and neuter, and
words used in the

 

-7-



--------------------------------------------------------------------------------

singular shall include the plural, and vise versa. Unless the context otherwise
requires, (a) all references to Articles and Sections refer to the applicable
articles and sections of this Agreement, (b) all references to Exhibits and
Schedules refer to the applicable exhibits and schedules attached hereto, each
of which is incorporated herein for all purposes, (c) the terms “include” and
“including” mean include or including without limitation, (d) a reference to an
agreement or instrument is to the agreement or instrument as amended or modified
through the date as of which the reference is made and (e) a reference to a
party or the parties refers to a party or the parties to this Agreement. In the
event of a conflict between the terms and provisions contained in the main body
of this Agreement and any of the terms or provisions contained in the Exhibits
or Schedules attached hereto, the terms and provisions in the main body of this
Agreement shall control.

ARTICLE 2

PURCHASE AND SALE OF ASSETS

Section 2.1. Acquired Assets. On the terms and subject to the conditions set
forth in this Agreement, at the Closing, Seller shall sell, assign, transfer,
convey and deliver, or cause to be sold, assigned, transferred, conveyed and
delivered, to Buyer, free and clear of all Liens other than Permitted Liens, and
Buyer shall purchase and accept from Seller, all of Seller’s rights, title and
interests in and to the assets, properties and rights located at the Facility,
excluding the Excluded Assets (the “Acquired Assets”). The Acquired Assets shall
include the following assets, properties, rights and claims (other than the
Excluded Assets):

 

  (a) the Real Property and, to the extent assignable, rights of Seller to any
warranties, express or implied, received from manufacturers and sellers of any
improvements on the Real Property;

 

  (b) all (i) equipment, machinery, tooling, dies, furniture and other tangible
personal property owned by Seller that is located at the Facility, including the
items described on Schedule 2.1(b), (ii) Refit Machinery and Equipment (the
items described in (i) and (ii) of this sentence are hereinafter referred to
collectively as the “Machinery and Equipment”), and (iii) to the extent
assignable, rights of Seller to any warranties, express or implied, and licenses
received from manufacturers and sellers of the Machinery and Equipment with
respect thereto;

 

  (c) all (i) inventories of raw materials, consumable items, work in progress
and finished goods located on the Closing Date at the Facility, excluding the
Excluded Inventory (the “Inventory”), and (ii) to the extent assignable, rights
of Seller to any warranties, express or implied, received from manufacturers and
sellers of the raw materials Inventory with respect thereto;

 

  (d) all (i) supplies, spare parts, replacement and component parts and other
materials and tangible items located on the Closing Date at the Facility other
than any such items included in the Excluded Machinery and Equipment (the
“Supplies”) and (ii) to the extent assignable, rights of Seller to any
warranties, express or implied, received from manufacturers and sellers of the
supplies, spare parts, replacement and component parts included in the Supplies
with respect thereto;

 

-8-



--------------------------------------------------------------------------------

  (e) to the extent assignable or transferable, the Contracts identified on
Schedule 2.1(e) (the “Assumed Contracts”);

 

  (f) the computer equipment, hardware and software located at the Facility,
excluding the Excluded Software (the “Computer Equipment”);

 

  (g) the intellectual property described on Schedule 2.1(g) (the “Intellectual
Property”);

 

  (h) to the extent assignable or transferable, and upon satisfaction of all
assignment or transfer requirements, all Permits; and

 

  (i) the titled vehicles, forklifts and trailers described on Schedule 2.1(i)
(the “Vehicles”).

Section 2.2. Excluded Assets. Notwithstanding anything to the contrary in this
Agreement, the Acquired Assets shall not include any of Seller’s rights, title
or interests in the following (collectively, the “Excluded Assets”):

(a) the Machinery and Equipment identified on Schedule 2.2(a), which is to be
removed from the Facility in connection with the Refitting Project, together
with all spare parts, tools and supplies associated exclusively with such
Machinery and Equipment (the “Excluded Machinery and Equipment”);

(b) the work in process and finished goods inventories identified on Schedule
2.2(b) (the “Excluded Inventory”);

(c) all causes of action and third-party indemnities, policies of insurance,
fidelity, surety or similar bonds and the coverages afforded thereby;

(d) Seller’s customer lists and all contact information associated with such
customers.

(e) the books and records described on Schedule 2.2(e) (the “Excluded Books and
Records”);

(f) the software identified on Schedule 2.2(f) (the “Excluded Software”); and

(g) all assets of Seller (other than the Refit Machinery and Equipment) that are
not located at the Facility.

Section 2.3. Assumed Liabilities. Notwithstanding any provisions of this
Agreement to the contrary, except for the Assumed Liabilities, Buyer shall not
assume or otherwise be liable for any liabilities, obligations or commitments of
Seller, including the Pre-Closing

 

-9-



--------------------------------------------------------------------------------

Environmental Liabilities, any and all liabilities for Taxes for any period (or
portion thereof) ending prior to the Closing Date, or any and all liabilities
arising from or related to Seller’s Employee Plans (the “Excluded Liabilities”).
Buyer shall assume, be liable and responsible for and accept assignment from
Seller and thereafter pay, perform or discharge all of the following
liabilities, obligations and commitments (the “Assumed Liabilities”):

(a) any and all liabilities arising on or after the Closing Date under the
Assumed Contracts, excluding any liabilities arising from or relating to any
breach or violation of, or default under, such Assumed Contracts by Seller;

(b) any and all liabilities arising on or after the Closing Date with respect to
or arising under the Acquired Assets, including the Post-Closing Environmental
Liabilities; and

(c) any and all liabilities with respect to WARN contemplated to be assumed by
Buyer pursuant to Section 6.7(b) arising in connection with the transactions
contemplated hereby.

Section 2.4. Consideration. The consideration for the Acquired Assets shall be
(a) $65,500,000 plus the Base Inventory Value (the “Closing Consideration”),
plus or minus (b) the Purchase Price Adjustment, plus (c) the assumption of the
Assumed Liabilities. The payment of the Closing Consideration and the Purchase
Price Adjustment and the assumption of the Assumed Liabilities are referred to
in this Agreement collectively as the “Consideration.” The Closing Consideration
shall be paid at the Closing to Seller by wire transfer of immediately available
funds to such bank account(s) designated in writing by Seller at least two
(2) Business Days prior to the Closing.

Section 2.5. Purchase Price Adjustment.

(a) On the Closing Date, Buyer and Seller shall jointly perform a physical count
of the Inventory and Supplies. Within thirty (30) days thereafter, Seller shall
prepare and deliver to Buyer a statement setting forth the results of such
physical count (the “Closing Date Inventory Statement”), which Closing Date
Inventory Statement shall specify Seller’s calculation of the aggregate
Inventory and Supplies value as of the Closing Date (the “Closing Date Inventory
Value”). The Closing Date Inventory Statement shall be prepared in accordance
with GAAP and the inventory valuation methodology attached as Schedule 2.5(a).

(b) If Buyer disagrees with the Closing Date Inventory Statement, Buyer may,
within ten (10) days after receipt of the Closing Date Inventory Statement,
deliver a notice to Seller disagreeing with such statement (a “Notice of
Disagreement”). A Notice of Disagreement may only be delivered with respect to a
dispute regarding the number of units of Inventory and Supplies and not as to
the per-unit value of Inventory and Supplies. Any Notice of Disagreement shall
specify those items and amounts as to which Buyer disagrees or as to which Buyer
requires additional information to assess its position and its proposed
computations. Buyer shall be deemed to have agreed with the Closing Date
Inventory Statement if a Notice of Disagreement is not duly delivered in
accordance with this Section 2.5(b).

 

-10-



--------------------------------------------------------------------------------

(c) If a Notice of Disagreement is duly delivered pursuant to Section 2.5(b),
Buyer and Seller shall, during the ten (10) days following such delivery,
negotiate reasonably and in good faith to reach agreement on the items or
amounts disputed by Buyer in such Notice of Disagreement. If, during such ten
(10) day period, Buyer and Seller are unable to reach such agreement, they shall
promptly thereafter cause PriceWaterhouseCoopers or any other nationally
recognized accounting firm mutually acceptable to Buyer and Seller (the
“Independent Accountants”) to review this Agreement and the Closing Date
Inventory Statement and the disputed items and amounts for the purpose of
calculating the Closing Date Inventory Value. In making such calculation, the
Independent Accountants shall consider only those items and amounts in the
Closing Date Inventory Statement with which Buyer has disagreed in the Notice of
Disagreement delivered pursuant to Section 2.5(b). Such Independent Accountants
shall have access to all information delivered and prepared during the due
diligence process and shall deliver to Buyer and Seller, no later than thirty
(30) days following the engagement of such Independent Accountants, a report
setting forth its calculation of the Closing Date Inventory Value. Such report,
including the calculation of Closing Date Inventory Value set forth therein,
shall be final and binding upon Buyer and Seller. The cost of such Independent
Accountants’ review and report shall be borne equally by Buyer and Seller.

(d) Within ten (10) days after the Closing Date Inventory Value has been finally
determined, either by the passage of ten (10) days following delivery of the
Closing Date Inventory Statement without the delivery of a Notice of
Disagreement or following resolution of such Notice of Disagreement in
accordance with Section 2.5(c), Buyer or Seller, as the case may be, shall make
the following payments to each other in immediately available funds (the
“Purchase Price Adjustment”):

(i) if the Closing Date Inventory Value exceeds the Base Inventory Value, then
Buyer shall pay the amount of such excess to Seller; and

(ii) if the Base Inventory Value exceeds the Closing Date Inventory Value, then
Seller shall pay the amount of such excess to Buyer.

Section 2.6. Exchange Cooperation. It is the intent of Seller to utilize this
transaction as part of a tax deferred exchange as provided in Code Section 1031
and the Treasury Regulations promulgated thereunder. Buyer hereby acknowledges
it is the intent of the Seller to effect an Code Section 1031 tax deferred
exchange which will not delay the Closing or cause additional expense to the
Buyer. The Seller’s rights, but not its obligations, under this Agreement may be
assigned to Investment Property Exchange Services, Inc., a Qualified
Intermediary, for the purpose of completing such an exchange. Buyer agrees to
cooperate with the Seller and Investment Property Exchange Services, Inc. in a
manner necessary to complete the exchange. Specifically, and not by way of
limitation, upon receipt of notice from Seller of its assignment to the above
referenced Qualified Intermediary, Buyer will execute an acknowledgement of such
assignment in the form attached hereto as Exhibit F.

 

-11-



--------------------------------------------------------------------------------

ARTICLE 3

THE CLOSING

Section 3.1. Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Alston & Bird LLP,
1201 West Peachtree Street, Atlanta, Georgia 30309, at 10:00 a.m. (EST) on the
second Business Day following the satisfaction or waiver of the conditions set
forth in Article 7 (other than those conditions that by their nature are to be
fulfilled only at the Closing, but subject to the fulfillment or waiver of such
conditions), but not later than the Termination Date, or at such other time and
place as the parties may mutually agree (such date, the “Closing Date”). The
Closing shall be effective as of 12:01 a.m. on the Closing Date.

Section 3.2. Deliveries by Seller. At the Closing, Seller shall deliver or cause
to be delivered to Buyer the following:

(a) the officer’s certificates contemplated by Sections 7.3(a) and 7.3(b);

(b) a duly executed bill of sale, substantially in the form of Exhibit A to this
Agreement (the “Bill of Sale”);

(c) a duly executed counterpart of an assignment and assumption agreement,
substantially in the form of Exhibit B to this Agreement (the “Assignment and
Assumption Agreement”);

(d) a recordable special warranty deed conveying marketable title to the Real
Property free and clear of all Liens other than Permitted Liens, in the form of
Exhibit C to this Agreement (the “Special Warranty Deed”);

(e) a duly executed counterpart of a transition services agreement,
substantially in the form of Exhibit D to this Agreement (the “Transition
Services Agreement”);

(f) a duly executed intellectual property assignment agreement, substantially in
the form of Exhibit E to this agreement (the “IP Assignment Agreement”);

(g) an ALTA Statement of Title Affidavit, executed by Seller and in form and
substance reasonably acceptable to a title company selected by Buyer and
sufficient to allow such title company to delete the standard exceptions from
the owner’s title insurance policy to be issued to Buyer;

(h) a “Gap Undertaking” in order to induce the title company to insure over any
encumbrances or title defects created by or through Seller prior to recording
the Special Warranty Deed;

(i) endorsed certificates of title to the Vehicles or such other documents or
instruments of conveyance as are necessary to transfer legal title to such
Vehicles to Buyer;

 

-12-



--------------------------------------------------------------------------------

(j) the evidence required by Section 6.1(d) that all Liens, other than Permitted
Liens, have been terminated or released;

(k) all other instruments of conveyance and transfer as are necessary to convey
the Acquired Assets and transfer the Assumed Liabilities to Buyer;

(l) tax clearance letters from the applicable Governmental Authority in the
States of Georgia, Alabama and Delaware;

(m) good standing certificates from the Secretary of State of the States of
Georgia, Alabama and Delaware; and

(n) a certificate of the Secretary or Assistant Secretary of Seller containing a
true and correct copy of the resolutions duly adopted by the board of directors
of Seller approving and authorizing each of this Agreement and the documents
contemplated hereby to which Seller is a party and each of the transactions
contemplated hereby and thereby and certifying that such resolutions have not
been rescinded, revoked, modified, or otherwise affected and remain in full
force and effect.

Section 3.3. Deliveries by Buyer. At the Closing, Buyer shall deliver or cause
to be delivered to Seller the following:

(a) the Closing Consideration, payable in the manner described in Section 2.4;

(b) the officer’s certificates contemplated by Sections 7.2(a) and 7.2(b);

(c) a duly executed counterpart of the Assignment and Assumption Agreement;

(d) a duly executed counterpart of the Transition Services Agreement;

(e) all other instruments or agreements as are necessary to assume the Assumed
Liabilities from Seller;

(f) good standing certificates from the Secretary of State of the States of
Alabama and Delaware; and

(g) a certificate of the Secretary or Assistant Secretary of Buyer containing a
true and correct copy of the resolutions duly adopted by the board of directors
of Buyer approving and authorizing each of this Agreement and the documents
contemplated hereby to which Buyer is a party and each of the transactions
contemplated hereby and thereby and certifying that such resolutions have not
been rescinded, revoked, modified, or otherwise affected and remain in full
force and effect.

Section 3.4. Tax Allocation. Buyer and Seller agree to the allocation of the
Closing Consideration set forth on Schedule 3.4. Schedule 3.4 specifies the
asset class or classes in which Inventory and Supplies are included, and Buyer
and Seller agree to allocate the Purchase

 

-13-



--------------------------------------------------------------------------------

Price Adjustment in a manner that increases or decreases, as applicable, the
consideration allocated to the asset class or classes in which the Inventory and
Supplies are included. Except as required by applicable Law, Buyer and Seller
each agree (a) to use such allocation in filing all required forms under
Section 1060 of the Code and all other Tax Returns, and (b) to not take any
position inconsistent with such allocation.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby represents and warrants to Buyer as follows:

Section 4.1. Organization; Good Standing; Qualification. Seller is a corporation
duly organized, validly existing and in good standing under the Laws of the
State of Delaware and has the requisite corporate power and authority to own or
lease and to operate all of its properties and assets and to carry on its
business as it is now being conducted and as presently proposed to be conducted.
Seller is duly qualified or licensed to do business and is in good standing
under the Laws of each jurisdiction in which the conduct of its business or the
character or location of the properties and assets owned, leased or operated by
it requires such qualification, except where the failure to be so qualified
would not reasonably be expected to have a Material Adverse Effect.

Section 4.2. Authority of Seller; Binding Effect.

(a) Seller has the requisite power and authority to execute and deliver this
Agreement and the other documents and instruments to be executed and delivered
by Seller pursuant hereto and to perform its obligations hereunder and
thereunder. The execution and delivery by Seller of this Agreement and the other
documents and instruments to be executed and delivered by Seller pursuant hereto
and the performance of Seller’s obligations hereunder and thereunder, including
the consummation of the transactions contemplated by this Agreement, have been
duly authorized by all necessary corporate or other action on the part of
Seller.

(b) This Agreement has been duly executed and delivered by Seller and
constitutes, and when executed and delivered each of the other documents and
instruments to be executed and delivered by Seller pursuant hereto will
constitute, a valid and binding agreement of Seller enforceable against Seller
in accordance with its terms, subject to (i) applicable bankruptcy, insolvency,
reorganization, moratorium and other similar Laws of general application to
creditors, (ii) general principles of equity and (iii) the power of a court to
deny enforcement of remedies generally based on public policy.

Section 4.3. Consents and Approvals. Other than as set forth on Schedule 4.3, no
consent, approval, authorization or permit of, or filing with or notification
to, any Governmental Authority or other Person is required for or in connection
with the execution and delivery of this Agreement by Seller or for or in
connection with the consummation of the transactions and performance of the
terms and conditions contemplated hereby by Seller, except for: (a) the filing
of a Notification and Report Form under the HSR Act and the expiration or
earlier termination of the applicable waiting period thereunder (the
“Governmental Requirements”), (b) any consents,

 

-14-



--------------------------------------------------------------------------------

approvals or authorizations, filing with or notification to, any Governmental
Authority or other Person required for the transfer or assignment of the
Permits, and (c) such other consents, approvals, authorizations, declarations,
filings and registrations the lack of which would not have a Material Adverse
Effect.

Section 4.4. No Violations. Assuming that the Governmental Requirements will be
satisfied, made or obtained and will remain in full force and effect, neither
the execution, delivery and performance of this Agreement by Seller, the
consummation by Seller of the transactions contemplated by this Agreement or the
compliance by Seller with any of the provisions of this Agreement, will
(a) violate any provision of the certificate of incorporation, bylaws or any
other organizational document of Seller, (b) violate, conflict with, or result
in the breach of or a default under or, to the Knowledge of Seller, constitute
an event creating rights of acceleration, termination or cancellation under, any
Assumed Contract, (c) violate any Order, writ, injunction, decree, statute, rule
or regulation or other Law applicable to Seller or (d) to the Knowledge of
Seller, result in the creation or imposition of any Lien other than Permitted
Liens on any of the Acquired Assets, except in case of items (c) and (d) for
such violations, conflicts, breaches, defaults, accelerations, terminations,
cancellations or Liens that would not reasonably be expected to have a Material
Adverse Effect.

Section 4.5. Title to Assets; Liens; Condition.

(a) Other than the Liens identified on Schedule 4.5, Seller has good and
marketable title to all of the Acquired Assets (other than the Real Property,
which is covered exclusively by Section 4.12), free and clear of any and all
Liens other than Permitted Liens. At the Closing, Buyer will acquire all of
Seller’s right, title and interest in, to and under all of the Acquired Assets
(or in the case of any leased or licensed Acquired Asset, Seller’s rights under
such leases or licenses), in each case free and clear of any and all Liens other
than Permitted Liens.

(b) Buyer has had the opportunity to inspect the Acquired Assets and confirms as
of the date hereof that the Acquired Assets are in good and serviceable
condition, reasonable wear and tear and normal depreciation excepted. As of the
Closing, the Acquired Assets will be in the same or similar condition to the
condition of the Acquired Assets at the time of Buyer’s inspection, reasonable
wear and tear and normal depreciation excepted.

Section 4.6. Assumed Contracts. Each of the Assumed Contracts is in full force
and effect and there are no defaults (or events that, with notice or lapse of
time or both, would constitute a default) by Seller or, to the Knowledge of
Seller, any other party, under any of the Assumed Contracts.

Section 4.7. Intellectual Property.

(a) Seller owns and has the right to use, or, in the case of licensed rights,
has valid rights to use, the Intellectual Property, free and clear of all Liens
other than Permitted Liens and the Liens identified on Schedule 4.5.

 

-15-



--------------------------------------------------------------------------------

(b) There are no licenses, sublicenses or other agreements pursuant to which
Seller has authorized any other Person to use the Intellectual Property.

(c) There are no existing or, to the Knowledge of Seller, threatened claims or
proceedings by any Person relating to the use by Seller of the Intellectual
Property or challenging its ownership of the same.

(d) Seller has not received any written notice that (i) Seller’s use of the
Intellectual Property infringes upon or conflicts with any rights claimed
therein by any other Person or (ii) the manufacturing operations, process or
machinery employed by Seller violates or infringes upon any claims of any United
States or foreign patent or patent application owned or held by another Person.

Section 4.8. Compliance with Laws. Except as would not reasonably be expected to
have a Material Adverse Effect and other than with respect to Environmental
Laws, which are covered exclusively by Section 4.13, (a) the operation of the
Facility has been conducted in accordance with all applicable Laws and
(b) Seller has not received any written or, to the Knowledge of Seller, oral
notification from any Governmental Authority of any actual or alleged present or
past failure by Seller to comply with any such Laws during the past two
(2) years.

Section 4.9. Permits. Schedule 4.9 sets forth a true, complete and correct list
of all material Permits held by Seller as of the date hereof in connection with
the Facility. Other than with respect to Permits arising under Environmental
Laws, which are covered exclusively by Section 4.13, all of such Permits are
valid and effective and no suspension or cancellation of any such Permit is
pending (other than pursuant to their terms) or, to the Knowledge of Seller,
threatened.

Section 4.10. Employee Plans.

 

  (a) Schedule 4.10 contains a true and complete list of each Employee Plan
currently maintained, sponsored in whole or in part, or contributed to by the
Seller or its subsidiaries or, to the Knowledge of Seller, under which the
Seller has any current obligation or liability, contingent or otherwise for the
benefit of the Facility Employees. Seller has made available to Buyer true and
complete copies of (i) the Employee Plans listed on Schedule 4.10 that are in
the possession of the Seller, and (ii) with respect to each of the Employee
Plans, any funding arrangements, the most recent determination letters or
opinion letters issued by the Internal Revenue Service, the most recent annual
reports or returns, and the most recent summary plan descriptions and any
material modifications thereto, in each case, to the extent requested by Buyer
in writing and in the possession of the Seller.

 

  (b) The Employee Plans materially comply with and have been administered in
material compliance with ERISA, the Code, and all other statutes, rules and
regulations, agreements and instruments by which they are governed. Except as

 

-16-



--------------------------------------------------------------------------------

     set forth on Schedule 4.10, each Employee Plan that is intended to be
qualified under Section 401(a) of the Code has obtained or applied for a
favorable determination letter issued by the Internal Revenue Service.

(c) Other than routine claims for benefits, no Litigation involving any Employee
Plan is pending, or to the Knowledge of Seller, threatened. Except as would not
be material and except as set forth on Schedule 4.10, Seller has not, since
December 1, 2004 or, to the Knowledge of Seller, on or before December 1, 2004,
received any written notice of any pending investigation or pending enforcement
action by the Pension Benefit Guarantee Corporation, the Department of Labor,
the Internal Revenue Service or any other Governmental Agency with respect to
any of the Employee Plans. Except as set forth on Schedule 4.10, no Lien under
ERISA Section 302(f) or Code Section 412(n) exists as of the date hereof and
will not exist at Closing with respect to the Employee Plans and, to the
Knowledge of Seller, there are no facts that give rise to any such Lien.

(d) Except as set forth on Schedule 4.10, Seller and its ERISA Affiliates do not
and have not, since December 1, 2004 or, to the Knowledge of Seller, during the
period beginning six (6) years prior to the date hereof and ending December 1,
2004, sponsored, maintained, contributed to, been obligated under ERISA or
otherwise to contribute to, or withdrawn from (i) a “defined benefit plan” (as
defined in ERISA Section 3(35) and Code Section 414(j) and subject to the
minimum funding standards of Code Section 412), (ii) a “multi-employer plan” (as
defined in ERISA Sections 3(37) and 4001(a)(3)) or (iii) a “multiple employer
plan” (meaning a plan sponsored by more than one employer within the meaning of
ERISA Sections 4063 or 4064 or Code Section 413(c)). Except as set forth on
Schedule 4.10 and except as would not reasonably be expected to have a Material
Adverse Effect, Seller and its ERISA Affiliates have not, since December 1, 2004
or, to the Knowledge of Seller, on or before December 1, 2004, incurred any
liability under Title IV of ERISA.

(e) Except as set forth on Schedule 4.10 and except as would not be material,
all contributions that have become due since December 1, 2004 or, to the
Knowledge of Seller, with respect to contributions that have become due on or
before December 1, 2004, under each “defined benefit plan” (as defined in ERISA
Section 3(35) and Code Section 414(j) and subject to the minimum funding
standards of Code Section 412) sponsored by the Seller or any of its ERISA
Affiliates (“Defined Benefit Plan”) have been made. Except as set forth on
Schedule 4.10, no Defined Benefit Plan has incurred an “accumulated funding
deficiency” as defined in Code Section 412 and Section 302 of ERISA, whether or
not waived, since December 1, 2004 or, to the Knowledge of Seller, on or before
December 1, 2004. Except as set forth on Schedule 4.10, as of the date hereof,
no Defined Benefit Plan has any “unfunded current liability,” as that term is
defined in Section 302(d)(8)(A) of ERISA or a “liquidity shortfall,” as defined
in Code Section 412, and except as set forth on Schedule 4.10, the fair market
value of the assets of any such plan exceeds the present value of all benefits
(whether vested or not) accrued to date by all present and former participants
in such Defined Benefit Plan determined on a plan termination basis as of the
date hereof. Except as set forth on Schedule 4.10, no tax has been imposed under
Code Section 4971 with respect to any Defined Benefit Plan since December 1,
2004 or, to the Knowledge of Seller, on or before December 1, 2004. Except as
set forth on Schedule 4.10, neither Seller nor its ERISA Affiliates has become
subject to a requirement to provide security to a Defined Benefit Plan pursuant
to Code Section 401(a)(29) since December 1, 2004 or, to the Knowledge of
Seller, on or before December 1, 2004.

 

-17-



--------------------------------------------------------------------------------

(f) Except as set forth on Schedule 4.10, neither Seller nor its ERISA
Affiliates have incurred any liability since December 1, 2004 or, to the
Knowledge of Seller, on or before December 1, 2004, for any tax, excise tax,
penalty or fee with respect to any Employee Plan, including, but not limited to
taxes arising under Section 4977, 4978, 4979, 4980 or 4980B of the Code, that
could reasonably be expected to give rise to any Lien on the Acquired Assets,
and no such Lien has arisen since December 1, 2004 or, to the Knowledge of
Seller, on or before December 1, 2004.

(g) Since the date of the most recent actuarial valuation, there has been (i) no
material change in the financial position of any Defined Benefit Plan, (ii) no
change in the actuarial assumptions with respect to any Defined Benefit Plan,
and (iii) no increase in benefits under any Defined Benefit Plan as a result of
plan amendments or changes in applicable law which is reasonably likely to,
individually, or in the aggregate, materially adversely affect the funding
status of any Defined Benefit Plan.

Section 4.11. Taxes. All Tax Returns for Taxes with respect to which Buyer could
be liable, if any, (“Successor Liability Taxes”) have been timely filed by
Seller or requests for extensions have been timely filed, granted, and have not
expired for periods ended on or before Closing, and all Tax Returns filed are
complete and accurate. All Successor Liability Taxes that are due and owing with
respect to periods (or portions thereof) ending on or prior to the Closing Date
have been paid, whether or not such Taxes are shown on filed Tax Returns. There
are no Liens on any of the Acquired Assets resulting from any failure (or
alleged failure) to pay any Tax. Attached to Schedule 4.11 are true and correct
copies of all Real Property Tax and Personal Property Tax bills of Seller for
the year 2005 which have been received by Seller prior to the date hereof,
relating to the Acquired Assets.

Section 4.12. Real Property.

(a) Seller has good and marketable fee simple title to the Real Property, free
and clear of all Liens, other than Permitted Liens and those listed on Schedule
4.5.

(b) All improvements on the Real Property conform to all applicable state and
local Laws or use restrictions in all material respects, and the property is
zoned for the various purposes for which the Real Property and improvements
thereon are presently being used.

(c) Seller has received no written notice of any pending or threatened
condemnations, planned public improvements, annexation, special assessments,
zoning or subdivision changes, or other material adverse claims affecting the
Real Property.

(d) There is no private restrictive covenant or governmental use restriction
(including zoning) on all or any portion of the Real Property which prohibits
the current use of the Real Property in any material respect.

 

-18-



--------------------------------------------------------------------------------

(e) All licenses, permits and approvals (other than Permits arising under
Environmental Laws, which are covered exclusively by Section 4.13), that are
required for and material to the occupancy and operation of the Real Property
(with appurtenant parking uses) as presently being used have been obtained and
are in full force and effect and Seller has received no written notices of
material violations in connection with such items.

(f) Seller does not have in its possession any studies or reports which indicate
any material defects in the design or construction of any of the improvements on
the Real Property.

(g) No Person or entity, other than Buyer, has any right, option, right of first
refusal or any other Contract, whether oral or written, with respect to the
purchase, assignment or transfer of all or any portion of the Real Property.

(h) Seller has not received any notice of any contemplated or actual
reassessment of the Real Property or any portion thereof for general real estate
Tax purposes. As of the date hereof, all due and payable Taxes, water charges
and sewer charges affecting the Real Property or any portion thereof, have been
paid.

Section 4.13. Environmental Matters.

(a) Except as set forth in Schedule 4.13 hereto,

(i) Seller, with respect to the operation of the Facility and each Acquired
Asset is, and has been at all times, in material compliance with all applicable
Environmental Laws. Seller, with respect to the operation of the Facility and
each Acquired Asset, and except as would not reasonably be expected to have a
Material Adverse Effect, (A) has not been notified in writing that it is
potentially liable under any applicable Environmental Law, (B) has not received
any written requests for information or other written correspondence concerning
the Facility under any applicable Environmental Law, and (C) does not have any
reason to believe that it is considered potentially liable under any applicable
Environmental Law;

(ii) Seller has accurately prepared and timely filed with the appropriate
jurisdictions all reports and filings required pursuant to applicable
Environmental Laws relating to or affecting the Facility or the Acquired Assets,
except as would not reasonably be expected to have a Material Adverse Effect;

(iii) Seller has not entered into or received, nor is Seller in default under,
any Order pursuant to any Environmental Law with respect to the Facility or any
Acquired Asset;

(iv) Seller has obtained all Permits necessary to own and operate the Facility
and the Acquired Assets in material compliance with applicable Environmental
Laws (“Environmental Permits”), and Schedule 4.13 contains a complete list and
description of each such Environmental Permit. Except as

 

-19-



--------------------------------------------------------------------------------

described in Schedule 4.13, Seller is in material compliance with each such
Environmental Permit (and, to the Knowledge of Seller, any information provided
on the applications therefore continues to be accurate in all material respects)
and no such Environmental Permit materially restricts Seller from operating any
Acquired Asset covered by such Environmental Permit in the manner currently
being conducted; and

(v) Seller has not been, and currently Seller is not, a “generator” of
“hazardous waste” (as those terms are defined by the Resource Conservation and
Recovery Act of 1976 and the regulations promulgated thereunder) with respect to
the Facility or any Acquired Asset.

(b) Except as set forth in Schedule 4.13 hereto, with respect to the Facility
and the Acquired Assets,

(i) there is no Litigation pending or, to the Knowledge of Seller, threatened by
any Governmental Authority, municipality, community, citizen, or other entity,
against Seller or against any Acquired Asset relating to environmental
protection, compliance with Environmental Laws, or the Release of Hazardous
Substances on, at, in, under or from the Real Property;

(ii) to the Knowledge of Seller, there has been no disposal, Release, burial,
placement, migration, treatment, storage or Offsite Migration of Hazardous
Substances on, in, at or from any of the Real Property, except in material
compliance with Environmental Laws;

(iii) to the Knowledge of Seller, all above-ground and underground storage
tanks, sumps, oil/water separators, and septic systems now or previously located
on the Real Property have been identified on Schedule 4.13, together with a
description of the materials stored therein and a statement as to whether such
tanks are currently used by Seller, and, to the Knowledge of Seller, none of
such tanks, sumps, oil/water separators and septic systems is leaking or has
leaked;

(iv) all waste containing any Hazardous Substances generated, used, handled,
stored, treated or disposed of (directly or indirectly) by Seller or at the Real
Property during Seller’s ownership and operation of such Real Property has been
generated, used, handled, stored, treated or disposed of (directly or, to the
Knowledge of Seller, indirectly) in material compliance with all applicable
Environmental Laws;

(v) to the Knowledge of Seller, (A) no Acquired Asset contains any
asbestos-containing materials, (B) “PCBs” are not located on or in any Acquired
Asset, and (C) the Real Property and its fixtures and improvements do not
contain any lead-based paint;

 

-20-



--------------------------------------------------------------------------------

(vi) no Lien (other than Permitted Liens) has arisen or is, to the Knowledge of
Seller, threatened on or against any of the Acquired Assets under or as a result
of any Environmental Laws; and

(vii) Seller has made available to Buyer any final reports in Seller’s
possession or control resulting from any audits or other investigations that
have been conducted as to environmental matters at any of the Real Property or
any of the Acquired Assets by any private party during or, to the Knowledge of
Seller, prior to the period during which Seller owned, leased or operated such
properties. A true and complete copy of each such item in Seller’s possession or
control has been made available to Buyer.

Section 4.14. Litigation. Except as listed and briefly described on
Schedule 4.14, and other than with respect to Litigation arising under
Environmental Laws, there is no Litigation pending or, to the Knowledge of
Seller, threatened against, or adversely affecting the Facility or any of the
Acquired Assets, at law or in equity or admiralty, or before or by any
Governmental Authority, nor is Seller aware of any unasserted Litigation the
assertion of which is probable. Other than with respect to any Order arising
under Environmental Laws, Seller with respect to the Facility is not in default
under any Order affecting the Facility or the Acquired Assets. Seller is not a
party to or bound by any Order that affects the Facility or the Acquired Assets.

Section 4.15. Labor Matters.

(a) Schedule 4.15(a) contains a true and correct and complete list of all
Facility Employees. Seller has made available to Buyer a true and correct and
complete list of any bonus received or to be received by any of them during or
with respect to the twelve months ended December 31, 2005, their current
remuneration, and a description of all perquisites and fringe benefits they
receive or are eligible to receive. Except as disclosed on Schedule 4.15(a),
Seller has not received any written notice of intent to terminate employment
from any person listed on Schedule 4.15(a). Seller, within the last three
(3) years, has not experienced any strike or organized work stoppage by Facility
Employees. Other than identified on Schedule 4.15(a), Seller is not a party to
nor does Seller have any obligation pursuant to any oral and legally binding or
written agreement, collective bargaining or otherwise, with any party regarding
the rates of pay or working conditions of any of the Facility Employees, nor is
Seller obligated under any Contract, Order or Law to recognize or bargain with
any labor organization or union on behalf of such employees. To the Knowledge of
Seller, there are no efforts by any union, labor organization, or group of
employees to unionize or to represent the employees of Seller for the purposes
of collective bargaining. Seller has not been charged or, to the Knowledge of
Seller, threatened with the charge of any unfair labor practice relating to the
Facility Employees within the last two (2) years. With respect to the Facility
Employees, there are no pending or, to the Knowledge of Seller, threatened Labor
Claims. Except as identified on Schedule 4.15(a), there is no outstanding
policy, practice, plan, agreement or arrangement of Seller entitling any
Facility Employee to severance payments.

 

-21-



--------------------------------------------------------------------------------

(b) Except as set forth on Schedule 4.15(b), none of the Facility Employees has
suffered an “employment loss” (as defined in WARN) within the ninety (90)-day
period immediately prior to Closing.

Section 4.16. Brokers. No Person is entitled to any brokerage, financial
advisory, finder’s or similar fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Seller for which Buyer will incur any liability.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller as follows:

Section 5.1. Organization; Good Standing; Qualification. Buyer is a corporation
duly organized, validly existing and in good standing under the Laws of the
State of Delaware and has the requisite corporate power and authority to own or
lease and to operate all of its properties and assets and to carry on its
business as it is now being conducted and as presently proposed to be conducted.

Section 5.2. Authority of Buyer; Binding Effect.

(a) Buyer has the requisite power and authority to execute and deliver this
Agreement and the other documents and instruments to be executed and delivered
by Buyer pursuant hereto and to perform its obligations hereunder and
thereunder. The execution and delivery by Buyer of this Agreement and the other
documents and instruments to be executed and delivered by Buyer pursuant hereto
and the performance of its obligations hereunder and thereunder, including the
consummation of the transactions contemplated by this Agreement, have been duly
authorized by all necessary corporate or other action on the part of Buyer.

(b) This Agreement has been duly and validly executed and delivered by Buyer and
constitutes, and each of the other documents and instruments to be executed by
Buyer pursuant hereto upon Buyer’s execution and delivery will constitute, a
valid and binding obligation of Buyer, enforceable against Buyer in accordance
with its terms, subject to (i) applicable bankruptcy, insolvency,
reorganization, moratorium and other similar Laws of general application to
creditors, (ii) general principles of equity and (iii) the power of a court to
deny enforcement of remedies generally based on public policy.

Section 5.3. Consents and Approvals. No consent, approval, authorization or
permit of, or filing with or notification to, any Governmental Authority or
other Person is required for or in connection with the execution and delivery of
this Agreement by Buyer or for or in connection with the consummation of the
transactions and performance of the terms and conditions contemplated hereby by
Buyer, except for the Governmental Requirements and any consents, filings or
notices that, if not obtained or made, will not have a material adverse effect
on Buyer’s business, operations or financial condition.

 

-22-



--------------------------------------------------------------------------------

Section 5.4. No Violations. Assuming that the Governmental Requirements will be
satisfied, made or obtained and will remain in full force and effect, neither
the execution, delivery and performance of this Agreement by Buyer, the
consummation by Buyer of the transactions contemplated by this Agreement or the
compliance by Buyer with any of the provisions of this Agreement, will
(a) violate any provision of the certificate of incorporation, bylaws or other
organizational documents of Buyer, (b) violate, conflict with or result in the
breach of or default under (or with notice, lapse of time, or both would result
in such a breach or default) or, to the Knowledge of Buyer, constitute an event
creating rights of acceleration, termination or cancellation under any Contract
to which Buyer is party or by which Buyer’s properties or assets may be bound,
or (c) violate any order, writ, injunction, decree, statute, rule or regulation
or other Law, applicable to Buyer, except in each case for violations, breaches,
conflicts, defaults, accelerations, terminations or cancellations that would not
reasonably be expected to have a material adverse effect on Buyer’s business,
operations or financial condition.

Section 5.5. Availability of Funds. Buyer currently has access to sufficient
immediately available funds, in cash, and will have at the Closing sufficient
immediately available funds, in cash, to pay the Closing Consideration and to
pay any other amounts payable pursuant to this Agreement and to effect the
transactions contemplated hereby.

Section 5.6. Brokers. No Person is entitled to any brokerage, financial
advisory, finder’s or similar fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Buyer for which Seller will incur any liability.

ARTICLE 6

COVENANTS

Section 6.1. Conduct of Business by Seller Pending the Closing. Except as
otherwise contemplated by this Agreement, during the period from the date hereof
and continuing until the earlier of the termination of this Agreement in
accordance with its terms or the Closing, the Seller shall:

(a) maintain the Acquired Assets in their present order and condition,
reasonable wear and tear and use excepted;

(b) take all steps, if any, reasonably necessary to maintain Seller’s rights in
and to the Intellectual Property;

(c) comply in all material respects with all Laws applicable to the operation of
the Facility, except as set forth on Schedule 4.13 or otherwise disclosed to
Seller on or prior to the date hereof;

(d) satisfy, terminate and discharge all Liens on the Acquired Assets that are
not Permitted Liens and deliver evidence reasonably satisfactory to Buyer and
its counsel of such satisfaction, termination and discharge at or prior to
Closing; and

 

-23-



--------------------------------------------------------------------------------

(e) maintain raw material and finished goods Inventories such that the levels of
such Inventories at Closing shall be at the target levels set forth on Schedule
6.1(e).

Section 6.2. Access to Records and Properties.

(a) From the date hereof until the Closing Date, Seller shall, subject to
applicable Law, give Buyer and its Representatives reasonable access during
normal business hours to the offices, properties, officers, employees,
accountants, auditors, counsel and other Representatives, books and records of
Seller relating exclusively to the Facility and the Acquired Assets. Such access
shall include Buyer’s right, at its sole cost and expense, to conduct in
relation to the Facility a Phase I Environmental Assessment generally conforming
to ASTM E-1527-05 using a licensed and qualified consultant previously approved
by Seller, provided that such approval shall not be unreasonably withheld,
conditioned or delayed by Seller; provided, however, that Buyer’s inspection of
Seller’s properties shall not include the environmental sampling of any
environmental media, including air, soil, surface water or groundwater.

(b) From and after the Closing Date, Buyer shall give Seller and Seller’s
Representatives reasonable access during normal business hours to the
non-privileged books and records pertaining to the Excluded Assets and Excluded
Liabilities and, to the extent that Seller retains any liabilities, obligations
or commitments with respect to such items, the Acquired Assets. Buyer shall, and
shall cause each of its Affiliates to, cooperate with Seller as may reasonably
be requested by Seller for such purposes.

Section 6.3. Governmental Approvals. Following the execution of this Agreement,
each party will (i) promptly, but no later than ten (10) days after the date
hereof, file any Notification and Report Forms and related materials that it may
be required to file with the Federal Trade Commission and the Antitrust Division
of the United States Department of Justice under the HSR Act with respect to the
transactions contemplated by this Agreement, (ii) promptly respond to any
requests for additional information and documentary materials made by either
such agency, and (iii) provide the other party such information as the other
party may reasonably require to make such filings and prepare such applications
as may be required for the consummation of the transactions contemplated by this
Agreement or which the parties reasonably consider to be necessary before
Closing. Buyer and Seller shall each pay one half of the filing fees required to
be paid upon filing of the Notification and Report Forms under the HSR Act.

Section 6.4. Consents and Approvals; Equitable Assignment.

 

  (a) Seller will use commercially reasonable efforts to obtain any and all
governmental or any third party consents or approvals (other than those
referenced in Section 6.3) that are required in connection with the sale,
assignment, transfer, conveyance or delivery, or attempted sale, assignment,
transfer, conveyance or delivery to Buyer, as contemplated hereunder, of the
Acquired Assets.

 

  (b) Notwithstanding anything to the contrary contained in this Agreement, to
the extent that the sale, assignment, transfer, conveyance or delivery, or
attempted

 

-24-



--------------------------------------------------------------------------------

     sale, assignment, transfer, conveyance or delivery to Buyer, as
contemplated hereunder, of any Acquired Asset is prohibited by its terms or by
any applicable Laws or would require any governmental or any third party
consents or approvals, and such consents or approvals shall not have been
obtained prior to the Closing (such consents and approvals, collectively,
“Delayed Consents”), this Agreement shall not constitute a sale, assignment,
transfer, conveyance or delivery, or any attempted sale, assignment, transfer,
conveyance or delivery, thereof. Following the Closing, the parties shall use
commercially reasonable efforts and shall cooperate with each other to obtain
promptly the Delayed Consents; provided that all reasonable out-of-pocket
expenses incurred in connection with obtaining such Delayed Consents shall be
borne equally by Buyer and Seller pending receipt of the Delayed Consents.
Pending receipt of such Delayed Consents following Closing, or if such Delayed
Consents are not obtained, the parties hereto shall cooperate with each other in
any reasonable and lawful arrangements, effectively transferring to Buyer, from
and after the Closing, the rights and benefits of, and entitlements to exercise
the Seller’s rights under, and effectively causing the Buyer to assume all
Assumed Liabilities with respect to, such Acquired Asset and operations of the
Facility as if such assets and operations had been transferred by Seller to
Buyer at the Closing and any liabilities associated with the arrangements
specifically established by Buyer and Seller pursuant to this Section 6.4. Once
any Delayed Consent is obtained, Seller shall assign, transfer, convey and
deliver, or cause to be assigned, transferred, conveyed and delivered, such
Acquired Asset to Buyer at the expense of Buyer and Seller, with Buyer and
Seller jointly and equally responsible for all reasonable out-of-pocket costs
associated with such transfer; provided that no additional consideration shall
be paid by Buyer to Seller for such relevant Acquired Asset.

Section 6.5. Public Announcements. It is contemplated that immediately following
the execution of this Agreement, each of Seller and Buyer will (a) consult with
one another regarding the language of any press release or press releases
disclosing such action and (b) consult with the other party regarding and file
any disclosures relating to the execution of this Agreement that are required
under the Securities Exchange Act of 1934, as amended, the regulations
promulgated thereunder, and the rules and regulations of any exchange on which
the securities of Seller, Buyer or their respective Affiliates are traded.
Thereafter, prior to the Closing, except as otherwise agreed to by the parties,
no party shall issue any report, statement or press release or otherwise make
any public statements with respect to this Agreement or the transactions
contemplated hereby, except as required by applicable Law, in which case Seller
and Buyer will consult with each other prior to the issuance of such a report,
statement or press release.

Section 6.6. Notice of Breach Disclosure. Seller shall promptly notify Buyer,
and Buyer shall promptly notify Seller, of (a) any event, condition or
circumstance of which Seller or Buyer, as the case may be, becomes aware after
the date hereof and prior to the Closing Date that would constitute a violation
or breach of this Agreement (or a breach of any representation or warranty
contained in this Agreement) or, if the same were to continue to exist as of the
Closing Date, would constitute the nonsatisfaction of any of the conditions set
forth in Article 7, as the

 

-25-



--------------------------------------------------------------------------------

case may be or (b) any event, occurrence, transaction, or other item of which
Buyer or Seller, as the case may be, becomes aware which would have been
required to have been disclosed on any schedule attached hereto had such event,
occurrence, transaction or item existed as of the date hereof.

Section 6.7. Employee Matters.

(a) Effective as of the Closing, Seller shall (i) terminate all of the Facility
Employees who are direct employees of Seller, other than those Facility
Employees identified on Schedule 6.7, and (ii) cause APS to terminate each of
the Facility Employees who are APS employees other than those Facility Employees
who are identified on Schedule 6.7. Buyer may offer employment to any Facility
Employees (other than those identified on Schedule 6.7) on terms and conditions
determined by Buyer at Buyer’s sole discretion. Seller shall reasonably
cooperate (including providing introductions where necessary) with Buyer to
enable Buyer to contact Facility Employees of Seller and of APS during normal
business hours and after prior notice to Seller, and to offer employment to
Facility Employees of Seller and APS. Buyer will have full access to the
personnel records (including performance appraisals, disciplinary actions and
grievances) of Seller and APS for the purpose of preparing for and conducting
employment interviews with the employees that Buyer desires to interview,
subject to Seller’s compliance with any requirement of law regarding such
disclosure and subject to the Seller obtaining an executed release from the
Facility Employee authorizing such disclosure.

(b) Buyer agrees to hire and maintain the employment, for a period of at least
one hundred eighty one (181) days following Closing, of an adequate number of
Facility Employees at an adequate job and rate of pay (including commission
structure) to prevent triggering any notice obligation under WARN. Buyer shall
have sole responsibility for any obligations or liabilities of Buyer and Seller
under WARN with respect to the Facility Employees, and shall indemnify, defend
and hold harmless Seller with respect to any such obligations and liabilities,
except to the extent that such obligations or liabilities arise from a breach by
Seller of its representations and warranties in Section 4.15.

(c) Seller shall be responsible for payment and settlement of all obligations
required or committed to the Facility Employees (or any persons previously
employed at the Facility), including without limitation severance costs, accrued
salaries, wages, payroll taxes, retirement, vacation pay, and any other
obligations and expenses of any kind arising out of the employment by, or
termination from the employment of, Seller of the Facility Employees (or any
persons previously employed at the Facility) prior to Closing. Seller shall be
responsible for the costs and expenses of workers’ compensation claims of the
Facility Employees (or any persons previously employed at the Facility) for
injuries sustained prior to Closing and for costs and expenses incurred in
respect of employee health and medical benefits by the Facility Employees (or
any persons previously employed at the Facility) prior to Closing whether or not
reported to Seller or any insurer prior to Closing. Buyer shall be responsible
for all obligations and costs, if any, required to be paid to Facility Employees
arising out of their employment by Buyer or an affiliate of Buyer or the
termination thereof or the hiring practices of Buyer or any affiliate thereof.
Buyer shall be responsible for all such costs and expenses of workers’
compensation claims of any Facility Employees hired by Buyer for injuries
sustained after Closing as well as all costs and expenses incurred in respect of
employee health and medical benefits of any Employees hired by Buyer after
Closing.

 

-26-



--------------------------------------------------------------------------------

Section 6.8. Employee Benefit Plans. Provided that same can be lawfully
accomplished within the context of Buyer’s existing benefits plans without
modification of the benefits provided to Buyer’s existing employees prior to
Closing, any Facility Employee who is employed by Buyer after Closing (i) will
receive employee benefits similar to those then provided to similarly situated
employees of Buyer, (ii) will be given credit for all service with Seller for
benefit accrual and participation purposes under Buyer’s vacation policy, and
(ii) will be given credit for all service with Seller for the purpose of
determining eligibility and vesting with respect to all employee benefits to be
provided as set forth in (i) of this Section 6.8 above, including the Mohawk
Carpet Corporation Retirement Savings Plans (the “Mohawk Plans”). Eligibility to
participate in any plan of Buyer will be based on the rules of Buyer plan in
which such Facility Employees participate after being employed by Buyer. Seller
and Buyer agree that Buyer is not acquiring or succeeding to any obligations
with respect to Seller’s benefit plans or other plans in which Facility
Employees participate and that Buyer is not intended to be a successor employer
to Seller for any purposes, including with respect to the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended, and ERISA Sections 601 through
608 (“COBRA”). Seller agrees that it will comply with COBRA with respect to all
Facility Employees as required by law. Seller will provide the certification
described in Sections 9801 et seq. of the Code to the extent required by law for
all Facility Employees or former employees as of the Closing Date.

Section 6.9. Actions with respect to Retirement Plans. Those Facility Employees
who are offered employment by Buyer at Closing and who are eligible to
participate in the Mohawk Plans shall receive the same contributions from Buyer,
if any, as are available to Buyer’s similarly situated employees, based upon
their individual contributions to the Mohawk Plans. At or prior to Closing,
Seller shall fund each eligible participating Facility Employee’s 401(k) account
in the Seller’s 401(k) plan with a pro rata share of Seller’s semi-monthly
matching contribution through the Closing Date to the extent such amount has not
already been funded. At or prior to Closing, Seller shall cause the 401(k)
account balances under Seller’s 401(k) plan related to any Facility Employees
who are offered employment by Buyer at Closing to become fully and 100% vested
to the extent such accounts are not already fully vested.

Section 6.10. Transfer Taxes. All Taxes including all state and local Taxes in
connection with the transfer of the Acquired Assets, and all recording and
filing fees (collectively, “Transfer Taxes”), that may be imposed by reason of
the sale, transfer, assignment and delivery of the Acquired Assets shall be
borne by Buyer. Seller shall cooperate to (a) determine the amount of Transfer
Taxes payable in connection with the contemplated transactions and (b) provide
all requisite exemption certificates.

Section 6.11. Proration of Taxes and Certain Charges.

(a) Except as otherwise expressly provided in this Agreement, all Real Property
Taxes, Personal Property Taxes or similar ad valorem obligations levied with
respect to the Acquired Assets for any taxable period that includes the day
before the Closing Date and

 

-27-



--------------------------------------------------------------------------------

ends after the Closing Date, whether imposed or assessed before or after the
Closing Date, shall be prorated on a per diem basis between Seller and Buyer as
of 12:01 A.M. on the Closing Date. If any Taxes subject to proration are paid by
Buyer, on the one hand, or Seller, on the other hand, the proportionate amount
of such Taxes paid (or in the event a refund of any portion of such Taxes
previously paid is received, such refund) shall be paid promptly by (or to) the
other after the payment of such Taxes (or promptly following the receipt of any
such refund).

(b) Except as otherwise expressly provided in this Agreement, all installments
of special assessments or other charges on or with respect to the Acquired
Assets payable by Seller for any period in which the Closing Date shall occur,
including base rent, common area maintenance, royalties, all municipal, utility
or authority charges for water, sewer, electric or gas charges, garbage or waste
removal, and cost of fuel, shall be apportioned as of the Closing Date and each
party shall pay its proportionate share promptly upon the receipt of any bill,
statement or other charge with respect thereto. If such charges or rates are
assessed either based upon time or for a specified period, such charges or rates
shall be prorated as of 12:01 A.M. on the Closing Date. If such charges or rates
are assessed based upon usage of utility or similar services, such charges shall
be prorated based upon meter readings taken on the Closing Date.

(c) Except as otherwise expressly provided in this Agreement, all amounts due
pursuant to the terms of the Assumed Contracts, for any period in which the
Closing Date shall occur shall be prorated as of 12:01 A.M. on the Closing Date.

Section 6.12. [Intentionally Deleted]

Section 6.13. Refitting Project. Following the date hereof, Seller shall
(i) remove from the Facility each of the items of Excluded Machinery and
Equipment and (ii) install the items of Machinery and Equipment identified on
Schedule 6.13 (the items listed on Schedule 6.13 being referred to as the “Refit
Machinery and Equipment”). The items of Machinery and Equipment at the Facility
after giving effect to the removal of the Excluded Machinery and Equipment and
the installation of the Refit Machinery and Equipment are identified on Schedule
2.1(b). The process of removing the Excluded Machinery and Equipment and
installing the Refit Machinery and Equipment is hereinafter referred to as the
“Refitting Project.”

Section 6.14. Removal of Name and Signage. As soon as practical following the
Closing Date, but in no event later than sixty (60) days following the Closing
Date, Buyer shall, at its sole cost and expense, remove or cover all Seller
names and logos from the Acquired Assets, including all signage at the Facility
and all labels or identifying marks on packaging; provided, however that Buyer
shall not be obligated to remove or cover such logos on packaging of existing
Inventories held solely for Buyer’s internal use if such Inventories are
expended within one hundred eighty (180) days following Closing. In no event
shall Buyer transmit any correspondence or deliver any goods to customers or
other third parties containing Seller’s names or logos.

Section 6.15. Amendment and Supplement to Schedules. Seller shall, from time to
time prior to the Closing by written notice to Buyer, amend or supplement any
Schedule to this Agreement to correct any matter that would constitute a breach
of any representation, warranty or

 

-28-



--------------------------------------------------------------------------------

covenant of Seller contained in this Agreement. If any amendment or supplement
to a Schedule is delivered to Buyer later than the sixth (6th) Business Day
prior to the projected Closing Date, Buyer may delay the Closing Date by a
period of up to six (6) Business Days in order to consider the effect of any
such amendment or supplement. Unless the items disclosed by such supplement or
amendment constitute a Material Adverse Effect, no such supplement or amendment
will affect Buyer’s obligations to consummate the transactions contemplated by
this Agreement, but if the Closing occurs, no such supplement or amendment shall
be deemed to have amended or modified the representations or warranties in
Article 4 for purposes of any indemnification claim by Buyer based on the breach
of such representations or warranties.

Section 6.16. Further Assurances. From time to time from and after the date of
this Agreement, including, without limitation, following the Closing, Buyer and
Seller shall each execute, acknowledge and deliver such additional documents or
instruments and take such other action as Buyer or Seller, as the case may be,
may reasonably request to more effectively accomplish the transactions
contemplated by this Agreement.

ARTICLE 7

CONDITIONS TO CLOSING

Section 7.1. Conditions to Obligations of Seller and Buyer. The respective
obligations of each party to effect the transactions contemplated by this
Agreement shall be subject to the satisfaction (or waiver by the parties) at or
prior to the Closing Date of the following conditions:

(a) any applicable waiting period under the HSR Act shall have expired or been
terminated and all necessary approvals under applicable antitrust or competition
Laws shall have been obtained;

(b) no statute, rule, regulation, executive order, decree, decision, ruling or
preliminary or permanent injunction shall have been enacted, entered,
promulgated, or enforced by any U.S. federal or state court that prohibits,
restrains, enjoins, or restricts the consummation of the transactions
contemplated by this Agreement that has not been withdrawn or terminated; and

(c) no legal action or proceeding shall have been instituted against Seller or
against Buyer arising by reason of the transactions contemplated by this
Agreement, which is reasonably likely to (i) restrain, prohibit or invalidate
the consummation of the transactions contemplated by this Agreement, or
(ii) have a Material Adverse Effect.

Section 7.2. Conditions to Obligations of Seller. The obligation of Seller to
effect the transactions contemplated by this Agreement shall be subject to the
satisfaction (or waiver by Seller) at or prior to the Closing Date of the
following conditions:

(a) the representations and warranties of Buyer contained in this Agreement
shall have been true and correct in all material respects (or, with respect to
any representations and warranties that are qualified by material adverse
effect, materiality or words of similar import

 

-29-



--------------------------------------------------------------------------------

contained in such representations or warranties, in all respects) on and as of
the date hereof and as of the Closing as if made as of the Closing (except that
the representations and warranties that are made as of a specific date need be
true and correct only as of such date), and Seller shall have received a
certificate from Buyer signed by an officer thereof with respect to the
foregoing;

(b) the covenants and agreements of Buyer to be complied with or performed at or
prior to the Closing shall have been duly complied with or performed in all
material respects. Seller shall have received a certificate from Buyer signed by
an officer thereof with respect to the foregoing; and

(c) Buyer shall have delivered all documents required to be delivered by Buyer
pursuant to Section 3.3.

Section 7.3. Conditions to Obligations of Buyer. The obligation of Buyer to
effect the transactions contemplated by this Agreement shall be subject to the
satisfaction (or waiver by Buyer) at or prior to the Closing Date of the
following conditions:

(a) the representations and warranties of Seller contained in this Agreement
shall have been true and correct in all material respects (or, with respect to
any representations and warranties that are qualified by Material Adverse
Effect, materiality or words of similar import contained in such representations
or warranties, in all respects) on and as of the date hereof and as of the
Closing as if made as of the Closing (except that the representations and
warranties that are made as of a specific date need be true and correct only as
of such date), and Buyer shall have received a certificate from Seller signed by
an officer thereof with respect to the foregoing;

(b) the covenants and agreements of Seller to be complied with or performed at
or prior to the Closing shall have been duly complied with or performed in all
material respects. Buyer shall have received a certificate from Seller signed by
an officer thereof with respect to the foregoing;

(c) Seller shall have delivered all documents required to be delivered by Seller
pursuant to Section 3.2;

(d) no Material Adverse Effect shall have occurred;

(e) the Refitting Project shall have been completed; and

(f) if the Closing shall not have occurred prior to April 15, 2006, Seller shall
have made any quarterly contribution with respect to the Propex Fabrics Inc.
Cash Value Retirement Plan and the Propex Fabrics Inc. Cash Balance Retirement
Plan to the extent required by Law to be made no later than April 15, 2006, and
shall have provided evidence reasonably satisfactory to Buyer that such
contribution has been made.

 

-30-



--------------------------------------------------------------------------------

ARTICLE 8

TERMINATION

Section 8.1. Termination. This Agreement may be terminated at any time prior to
the Closing Date:

 

  (a) by written agreement of Seller and Buyer;

 

  (b) by either Seller or Buyer, upon written notice to the other:

(i) if the Closing shall not have occurred on or before May 31, 2006 (unless
there has been a “second request” under the HSR Act, in which case July 31,
2006) (as applicable, the “Termination Date”); provided, however, that the right
to terminate this Agreement under this Section 8.1(b)(i) shall not be available
to any party whose failure to fulfill any obligation under this Agreement shall
have been a primary cause of the failure of the Closing to occur prior to such
date; or

(ii) if there be any Law or regulation that makes consummation of the
transactions contemplated by this Agreement illegal or otherwise prohibited, or
if any judgment, injunction, order or decree permanently restraining,
prohibiting or enjoining Buyer or Seller from consummating the transactions
contemplated by this Agreement is entered and such judgment, injunction, order
or decree shall become final;

(c) by Buyer, upon written notice to Seller, if there shall have been a breach
by Seller of any of its representations, warranties, covenants or agreements
contained in this Agreement, which breach would result in the failure to satisfy
one or more of the conditions set forth in Section 7.3, and such breach shall be
incapable of being cured prior to the Termination Date or, if capable of being
cured prior to the Termination Date, (x) shall not have been cured within twenty
(20) days after written notice thereof shall have been received by Seller and
(y) Seller shall not have provided Buyer with adequate assurances of Seller’s
ability to remedy such breach on or prior to such twentieth (20th) day;
provided, however, that Buyer shall not have the right to terminate this
Agreement under this Section 8.1(c) if Buyer is in material breach of any of its
representations or warranties contained in this Agreement or has failed in any
material respect to perform any of its obligations under this Agreement; or

(d) by Seller, upon written notice to Buyer, if there shall have been a breach
by Buyer of any of its representations, warranties, covenants or agreements
contained in this Agreement, which breach would result in the failure to satisfy
one or more of the conditions set forth in Section 7.2, and such breach shall be
incapable of being cured prior to the Termination Date or, if capable of being
cured prior to the Termination Date, (x) shall not have been cured within twenty
(20) days after written notice thereof shall have been received by Buyer and
(y) Buyer shall not have provided Seller with adequate assurances of Buyer’s
ability to remedy such breach on or prior to such twentieth (20th) day;
provided, however, that Seller shall not have the right to terminate this
Agreement under this Section 8.1(d)(i) if Seller is in material breach of any of
its representations or warranties contained in this Agreement or has failed in
any material respect to perform any of its obligations under this Agreement.

 

-31-



--------------------------------------------------------------------------------

Section 8.2. Effect of Termination; Remedies. In the event of termination of
this Agreement pursuant to Section 8.1, this Agreement shall become null and
void and have no effect and no party hereto shall have any liability to the
other party hereto or its Affiliates, Representatives or shareholders, except
(i) that the obligations of the parties to this Agreement contained in this
Section 8.2 and Article 10 shall continue in full force and effect, and
(ii) that nothing in this Agreement will relieve any party from liability for
any willful breach of any representation, warranty, covenant or agreement set
forth in this Agreement prior to such termination. The parties acknowledge and
agree that any claim for such a breach must be brought within thirty (30) days
after this Agreement is validly terminated.

ARTICLE 9

SURVIVAL OF REPRESENTATIONS; INDEMNIFICATIONS

Section 9.1. Survival of Representations. The representations, warranties and
covenants contained in this Agreement shall survive until, and shall terminate
on, the second (2nd) anniversary of the Closing Date, except for (a) the
representations and warranties contained in Sections 4.1, 4.2, 4.3, 4.5(a),
4.10, 4.11, 4.12(a), 4.16, 5.1, 5.2, 5.3 and 5.6 and the covenants contained in
this Agreement, which shall survive until, and shall terminate on, the date of
expiration of the applicable statute of limitations and (b) the representations
and warranties contained in Section 4.13, which shall survive until, and shall
terminate on, the sixth (6th) anniversary of the Closing Date (the applicable
period of survival is hereinafter referred to as the “Indemnity Period”). The
representations and warranties contained in this Agreement shall not survive any
termination of this Agreement. The parties intend to shorten the statute of
limitations and agree that no claims or causes of action may be brought after
the Indemnity Period against Seller or Buyer or any of their Representatives,
Affiliates or shareholders based upon, directly or indirectly, any of the
representations and warranties contained in this Agreement, any covenant that by
its terms is to be performed on or prior to the Closing Date, or any termination
of this Agreement.

Section 9.2. Seller’s Agreement to Indemnify. Subject to the terms and
conditions set forth herein, from and after the Closing, Seller shall indemnify
and hold harmless Buyer and its Representatives, Affiliates and shareholders and
their successors and assigns (collectively, “Buyer Indemnitees”) from and
against all liabilities, demands, claims, actions or causes of action,
assessments, losses, damages, costs and expenses (including reasonable
attorneys’ fees and expenses) (collectively, “Damages”) asserted against or
incurred by any Buyer Indemnitee as a result of or arising out of (a) a breach
of any representation or warranty contained in this Agreement, (b) the Excluded
Liabilities, or (c) a breach of any agreement or covenant of Seller in this
Agreement.

Section 9.3. Buyer’s Agreement to Indemnify. Subject to the terms and conditions
set forth herein, from and after the Closing, Buyer shall indemnify and hold
harmless Seller and Seller’s Representatives, Affiliates and shareholders and
their successors and assigns (collectively, the “Seller Indemnitees”) from and
against all Damages asserted against or incurred

 

-32-



--------------------------------------------------------------------------------

by any Seller Indemnitee as a result of or arising out of (a) a breach of any
representation or warranty contained in this Agreement, (b) the Assumed
Liabilities, or (c) a breach of any agreement or covenant of Buyer in this
Agreement.

Section 9.4. Limitations on Indemnification.

(a) The obligations of a party against whom an indemnification claim is brought
(the “Indemnifying Party”) to indemnify the Buyer Indemnitee or Seller
Indemnitee seeking indemnification (the “Indemnified Party”) pursuant to
Sections 9.2 and 9.3 are subject to the following limitations:

(i) Except with respect to the Assumed Liabilities and the Excluded Liabilities,
no indemnification shall be made with respect to any such claim unless (x) the
amount of such claim exceeds $25,000 (any such claim, a “Qualifying Claim”) and
(y) the aggregate amount of Damages under all Qualifying Claims exceeds $250,000
and, in such event, indemnification shall be made only to the extent such
Damages exceed $250,000 in the aggregate, it being understood that such amount
shall be a “deductible”;

(ii) in no event shall an Indemnifying Party’s aggregate obligation to indemnify
Indemnified Parties (excluding indemnification with respect to breaches of the
representations and warranties contained in Sections 4.1, 4.2, 4.3, 4.5(a),
4.10, 4.11, 4.12(a), 4.13, 4.16, 5.1, 5.2, 5.3 and 5.6 and indemnification with
respect to the Assumed Liabilities and the Excluded Liabilities) exceed
$6,550,000; and

(iii) in no event shall an Indemnifying Party’s aggregate obligation to
indemnify Indemnified Parties (including indemnification with respect to
breaches of the representations and warranties contained in Sections 4.1, 4.2,
4.3, 4.5(a), 4.10, 4.11, 4.12(a), 4.13, 4.16, 5.1, 5.2, 5.3 and 5.6 and
indemnification with respect to the Assumed Liabilities and the Excluded
Liabilities) exceed the amount of the Closing Consideration.

(b) The amount of any Damages payable pursuant to this Article 9 shall be
reduced by any amount received by the Indemnified Parties with respect thereto
under any insurance coverage. Indemnified Parties shall use commercially
reasonable efforts to collect any amounts available under such insurance
coverage and from such other party alleged to have responsibility. If an
Indemnified Party receives an amount under insurance coverage or from the
Indemnifying Party with respect to Damages at any time subsequent to any
indemnification provided by the Indemnifying Party pursuant to this Article 9,
then such Indemnified Party shall promptly reimburse the Indemnifying Party for
any payment made or expense incurred by the Indemnifying Party in connection
with providing such indemnification up to such amount received by the
Indemnified Party, but net of any expenses incurred by such Indemnified Party in
collecting such amount.

 

-33-



--------------------------------------------------------------------------------

(c) An Indemnifying Party shall be obligated to indemnify Indemnified Parties
only for those claims giving rise to Damages as to which the Indemnified Parties
have given the Indemnifying Party prompt written notice with reasonable
specificity prior to the end of the Indemnity Period (to the extent the
Indemnity Period applies to such Damages). Any written notice delivered by an
Indemnified Party with respect to Damages shall set forth with reasonable detail
the basis of the claim for such Damages and, to the extent reasonably
practicable, a reasonable estimate of the amount thereof. Failure to give prompt
notice of a claim for Damages hereunder shall not affect the Indemnifying
Party’s obligations under this Article 9, except to the extent that the
Indemnifying Party is materially prejudiced by such failure to give prompt
notice.

Section 9.5. Third Party Indemnification. In addition to the limitations set
forth in Section 9.4, the obligations of any Indemnifying Party to indemnify any
Indemnified Party under this Article 9, resulting from the assertion of
liability by third parties (a “Claim”), will be subject to the following terms
and conditions:

(a) Any Indemnified Party will give the Indemnifying Party written notice of any
such Claim promptly after learning of such Claim, and the Indemnifying Party may
at its option undertake the defense thereof by representatives of its own
choosing. Failure to give prompt notice of a Claim hereunder shall not affect
the Indemnifying Party’s obligations under this Article 9, except to the extent
that the Indemnifying Party is materially prejudiced by such failure to give
prompt notice. If the Indemnifying Party, within thirty (30) days after notice
of any such Claim, fails to assume the defense of such Claim, the Indemnified
Party against whom such claim has been made will (upon further notice to the
Indemnifying Party) have the right to undertake the defense, compromise or
settlement of such claim on behalf of and for the account and risk, and at the
expense, of the Indemnifying Party, subject to the right of the Indemnifying
Party to assume the defense of such Claim at any time prior to settlement,
compromise or final determination thereof.

(b) Anything in this Article 9 to the contrary notwithstanding, (i) the
Indemnified Party shall not settle a claim for which it is indemnified without
the prior written consent of the Indemnifying Party, which consent shall not be
unreasonably withheld, conditioned or delayed, and (ii) the Indemnifying Party
shall not enter into any settlement or compromise of any action, suit or
proceeding or consent to the entry of any judgment for other than monetary
damages to be borne by the Indemnifying Party without the prior written consent
of the Indemnified Party, which consent shall not be unreasonably withheld,
conditioned or delayed.

ARTICLE 10

MISCELLANEOUS

Section 10.1. Warranties Exclusive. The parties acknowledge that the
representations and warranties contained in Article 4 and Article 5 are the only
representations or warranties given by the parties and that all other express or
implied warranties are disclaimed. Without limiting the foregoing, Buyer
acknowledges that, except for the Excluded Liabilities and the representations
and warranties contained in Article 4, the Acquired Assets are conveyed “AS IS,”
“WHERE IS” and “WITH ALL FAULTS” and that all warranties of merchantability or
fitness for

 

-34-



--------------------------------------------------------------------------------

a particular purpose are disclaimed. WITHOUT LIMITING THE FOREGOING AND EXCEPT
AS EXPRESSLY PROVIDED HEREIN, BUYER ACKNOWLEDGES THAT SELLER AND ITS
REPRESENTATIVES HAVE MADE NO REPRESENTATION OR WARRANTY CONCERNING ANY (A) USE
TO WHICH THE ACQUIRED ASSETS MAY BE PUT, (B) FUTURE REVENUES, COSTS,
EXPENDITURES, CASH FLOW, RESULTS OF OPERATIONS, FINANCIAL CONDITION OR PROSPECTS
THAT MAY RESULT FROM THE OWNERSHIP, USE OR SALE OF THE ACQUIRED ASSETS OR THE
ASSUMPTION OF THE ASSUMED LIABILITIES, (C) ENVIRONMENTAL CONDITIONS AT THE REAL
PROPERTY, INCLUDING THE PRESENCE OR RELEASE OF HAZARDOUS SUBSTANCES, OR
(D) OTHER INFORMATION OR DOCUMENTS MADE AVAILABLE TO BUYER OR ITS AFFILIATES OR
REPRESENTATIVES.

Section 10.2. Sole and Exclusive Remedy. The parties agree and acknowledge that,
from and after the Closing Date, the indemnification provisions of Article 9
shall, except in the case of actual fraud, be the sole and exclusive remedy of
each party (including the Seller Indemnified Parties and the Buyer Indemnified
Parties) (a) for any breach of the other party’s representations, warranties,
covenants, or agreements contained in this Agreement or (b) otherwise with
respect to the Acquired Assets, this Agreement, or any of the transactions
contemplated by this Agreement.

Section 10.3. Waiver of Consequential Damages. NOTWITHSTANDING ANYTHING
CONTAINED TO THE CONTRARY IN THIS AGREEMENT, SELLER AND BUYER AGREE THAT THE
RECOVERY BY EITHER PARTY HERETO OF ANY DAMAGES SUFFERED OR INCURRED BY IT AS A
RESULT OF ANY BREACH BY THE OTHER PARTY OF ANY OF ITS REPRESENTATIONS,
WARRANTIES OR OBLIGATIONS UNDER THIS AGREEMENT SHALL BE LIMITED TO THE ACTUAL
DAMAGES SUFFERED OR INCURRED BY THE NON-BREACHING PARTY AS A RESULT OF THE
BREACH BY THE BREACHING PARTY OF ITS REPRESENTATIONS, WARRANTIES, OR OBLIGATIONS
HEREUNDER AND IN NO EVENT SHALL THE BREACHING PARTY BE LIABLE TO THE
NON-BREACHING PARTY FOR ANY INDIRECT, CONSEQUENTIAL, SPECIAL, EXEMPLARY, OR
PUNITIVE DAMAGES (INCLUDING ANY DAMAGES ON ACCOUNT OF LOST PROFITS OR
OPPORTUNITIES OR LOST OR DELAYED PRODUCTION) SUFFERED OR INCURRED BY THE
NON-BREACHING PARTY AS A RESULT OF THE BREACH BY THE BREACHING PARTY OF ANY OF
ITS REPRESENTATIONS, WARRANTIES, OR OBLIGATIONS HEREUNDER.

Section 10.4. Waiver of Right to Trial by Jury. SELLER AND BUYER HEREBY WAIVE TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT THEY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR IN CONNECTION WITH THIS AGREEMENT OR THE CONTEMPLATED TRANSACTIONS (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).

Section 10.5. Notices. Unless otherwise provided in this Agreement, any notice,
tender, or delivery to be given under this Agreement by any party to the other
may be effected (a)

 

-35-



--------------------------------------------------------------------------------

by personal delivery in writing, (b) by registered or certified mail, postage
prepaid, return receipt requested, or (c) by reputable overnight commercial
carrier guaranteeing overnight delivery, and shall be deemed communicated upon
actual receipt. Mailed notices shall be addressed as set forth below, but each
party may change the address to which notices are to be sent to such party by
written notice in accordance with this paragraph.

 

  (a) If to Seller, addressed to:

Propex Fabrics Inc.

260 The Bluffs

Austell, Georgia 30168

Attention: Chief Executive Officer

Facsimile: (770) 944-4612

 

     with copies (which shall not constitute notice) to:

Propex Fabrics Inc.

260 The Bluffs

Austell, Georgia 30168

Attention: John Stover

Facsimile: (770) 944-4612

Bracewell & Giuliani LLP

711 Louisiana Street, Suite 2300

Houston, Texas 77002-2770

Attention: Geoffrey A. Long

Facsimile: (713) 221-2106

 

  (b) If to Buyer, addressed to:

Mohawk Industries, Inc.

160 South Industrial Boulevard

Calhoun, Georgia 30701

Attention: General Counsel

Facsimile: (706) 624-2483

 

-36-



--------------------------------------------------------------------------------

     with a copy (which shall not constitute notice) to:

Alston & Bird LLP

One Atlantic Center

1201 West Peachtree Street

Atlanta, Georgia 30309-3424

Attention: Alexander W. Patterson

Facsimile: (404) 253-8172

Section 10.6. Entire Agreement; Amendment; Waiver. This Agreement (including all
exhibits, schedules and annexes hereto) and the instruments and documents to be
executed pursuant hereto constitute the entire agreement between the parties
hereto relating to the subject matter of this Agreement and supersede all other
prior agreements, understandings, negotiations and discussions, whether oral or
written, of the parties. This Agreement may be amended, supplemented or modified
only by a written instrument executed by the Buyer and Seller, or in the case of
a waiver, by the party waiving compliance. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provision of this Agreement (whether or not similar), and no such waiver shall
constitute a continuing waiver unless otherwise expressly provided.

Section 10.7. Closing Date. All actions to be taken on the Closing Date pursuant
to this Agreement shall be deemed to have occurred simultaneously, and no act,
document or transaction shall be deemed to have been taken, delivered or
effected until all such actions, documents and transactions have been taken,
delivered or effected.

Section 10.8. Severability. Should any term, provision or paragraph of this
Agreement be, for any reason, determined to be invalid, illegal or unenforceable
in any respect, said provision shall survive to the extent it is not so
determined, and all of the other provisions of this Agreement shall remain in
full force and effect only if, after excluding the portion deemed to be illegal,
invalid or unenforceable, the remaining terms shall provide for the consummation
of the transactions contemplated by this Agreement in substantially the same
manner as originally set forth at the later of (a) the date hereof and (b) the
date this Agreement was last amended.

Section 10.9. Headings. The table of contents and the headings contained in this
Agreement are for convenience of reference only and are not intended to be a
part of, or to affect the meaning or interpretation of, this Agreement.

Section 10.10. Payment of Fees and Expenses. Except as otherwise provided in
this Agreement, and whether or not the transactions contemplated by this
Agreement are consummated, Buyer, on the one hand and Seller, on the other hand,
shall be responsible for, and shall pay, all of their respective fees and
expenses, including those of its counsel, incurred in the negotiation,
preparation and consummation of the Agreement and the transactions contemplated
hereby.

Section 10.11. Assignments. Neither this Agreement nor any of the rights or
obligations under this Agreement may be assigned by Seller without the prior
written consent of Buyer, or by Buyer without the prior written consent of
Seller; provided, that either party may, without the

 

-37-



--------------------------------------------------------------------------------

consent of the other party, (a) assign its rights under this Agreement to one or
more wholly-owned subsidiaries of such party or (b) pledge, grant a security
interest in or assign as collateral all or any portion of its interest in, or
rights under, this Agreement to any one or more financial institutions, and upon
foreclosure or sale or deed in lieu of foreclosure by or to any such financial
institutions, the rights of such party hereunder may be assigned to any such
financial institutions or any purchaser upon such foreclosure or sale or deed in
lieu of foreclosure. Unless otherwise agreed by the non-assigning party, no
assignment pursuant to this Section 10.11 shall relieve the assigning party of
its obligations under this Agreement.

Section 10.12. Binding Effect; No Third Party Beneficiary. This Agreement shall
bind and inure to the benefit of parties and their respective successors and
permitted assigns. This Agreement shall be binding upon and inure solely to the
benefit of Seller, Buyer and their respective successors and permitted assigns,
and nothing in this Agreement (except Article 9 hereof, pursuant to which Buyer
Indemnitees and Seller Indemnitees are intended to be third-party
beneficiaries), express or implied, is intended to or shall confer upon any
other Person any rights, benefits or remedies of any nature whatsoever under or
by reason of this Agreement.

Section 10.13. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Georgia without regard to the rules
of conflict of laws of the State of Georgia.

Section 10.14. Construction. In the interpretation and construction of this
Agreement, the parties acknowledge that the terms of this Agreement reflect
extensive negotiations between the parties and that this Agreement shall not be
deemed, for the purpose of construction and interpretation, to have been drafted
by either party hereto.

Section 10.15. Counterparts. This Agreement may be signed in two (2) or more
counterparts each of which shall be deemed an original. The parties further
agree that counterparts to Agreement may be delivered by facsimile.

Section 10.16. Time is of the Essence. Time is of the essence in this Agreement,
and all of the terms, covenants and conditions of this Agreement.

Section 10.17. Jurisdiction and Consent to Service. Seller and Buyer each
(a) agree that any suit, action or proceeding arising out of or relating to this
Agreement shall be brought solely in state or federal court of competent
jurisdiction located in Fulton County, Georgia; (b) consents to the exclusive
jurisdiction of each such court in any suit, action or proceeding relating to or
arising out of this Agreement; (c) waives any objection that it may have to the
laying of venue in any such suit, action or proceeding in any such court; and
(d) agrees that service of any court paper may be made in such manner as may be
provided under applicable laws or court rules governing service of process.

*  *  *  *  *

 

-38-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

PROPEX FABRICS INC. By:  

/s/ Edmund A. Stanczak, Jr.

Name:   Edmund A. Stanczak, Jr. Title:   President and Chief Executive Officer

 

ALADDIN MANUFACTURING CORPORATION By:  

/s/ Frank H. Boykin

Name:   Frank H. Boykin Title:   V.P Finance and Assistant Secretary